              Case 2:19-cv-01029-RAJ Document 1 Filed 07/02/19 Page 1 of 10




 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8
     CARPENTERS HEALTH AND SECURITY
 9   TRUST OF WESTERN WASHINGTON;                         Case No. 2:19-cv-01029
     CARPENTERS RETIREMENT TRUST OF
10   WESTERN WASHINGTON; CARPENTERS-                      COMPLAINT FOR MONETARY
     EMPLOYERS VACATION TRUST OF                          DAMAGES
11   WESTERN WASHINGTON; and
     CARPENTERS-EMPLOYERS
12   APPRENTICESHIP AND TRAINING TRUST
     FUND OF WASHINGTON-IDAHO,
13                              Plaintiffs,
             v.
14
     TERAS CONSTRUCTION, LLC, a Washington
15   limited liability company,

16                              Defendant.

17                                             I. PARTIES

18           1.1          Plaintiff Carpenters Health and Security Trust of Western Washington

19   (“Carpenters Health Trust”) is a Taft-Hartley trust fund established to provide and maintain

20   hospital, medical, dental, vision, disability or death benefits and any other similar benefits,

21   or any combination thereof as the Trustees may determine in their discretion for the benefit

22   of the Employees and their beneficiaries.        The Carpenters Health Trust maintains its

23   principal office in Seattle, King County, Washington.
     COMPLAINT FOR MONETARY DAMAGES – 1                                         McKENZIE ROTHWELL
                                                                             BARLOW & COUGHRAN, P.S.
     2:19-cv-01029                                                        1325 FOURTH AVENUE, SUITE 910
                                                                                 SEATTLE, WA 98101
                                                                                   (206) 224-9900
      1700 013 ug021901
              Case 2:19-cv-01029-RAJ Document 1 Filed 07/02/19 Page 2 of 10




 1           1.2          Plaintiff Carpenters Retirement Trust of Western Washington (“Carpenters

 2   Retirement Trust”) is a Taft-Hartley trust fund established to provide retirement and

 3   associated death benefits for employees and their beneficiaries. The Carpenters Retirement

 4   Trust maintains its principal office in Seattle, King County, Washington.

 5           1.3          Plaintiff Carpenters-Employers Vacation Trust of Western Washington

 6   (“Carpenters Vacation Trust”) is a Taft-Hartley trust fund established to provide vacation

 7   benefits for employees. The Carpenters Vacation Trust maintains its principal office in

 8   Seattle, King County, Washington.

 9           1.4          Plaintiff Carpenters-Employers Apprenticeship and Training Trust Fund of

10   Washington-Idaho (“Carpenters Apprenticeship Trust”) is a Taft-Hartley trust fund

11   established to defray, in whole or in part, costs of apprenticeship or other training programs

12   for the education of apprentices and journeymen carpenters. The Carpenters Apprenticeship

13   Trust maintains its principal office in Seattle, King County, Washington.

14           1.5          The Plaintiffs are commonly known as and referred to collectively as the

15   Carpenters Trusts of Western Washington (or the “Carpenters Trusts”).

16           1.6          Defendant Teras Construction, LLC (“Teras”) is a Washington limited

17   liability company with its principal place of business in Tacoma, Pierce County,

18   Washington.

19                                    II. JURISDICTION AND VENUE

20           2.1          This Court has exclusive jurisdiction pursuant to §502(e)(1) of the Employee

21   Retirement Income Security Act of 1974 (“ERISA”), codified at 29 U.S.C. §1132(e)(1).

22           2.2          Venue in this Court is proper pursuant to §502(e)(2) ERISA, codified at 29

23   U.S.C. §1132(e)(2), and pursuant to agreement between the parties.
     COMPLAINT FOR MONETARY DAMAGES – 2                                            McKENZIE ROTHWELL
                                                                                BARLOW & COUGHRAN, P.S.
     2:19-cv-01029                                                           1325 FOURTH AVENUE, SUITE 910
                                                                                    SEATTLE, WA 98101
                                                                                      (206) 224-9900
      1700 013 ug021901
              Case 2:19-cv-01029-RAJ Document 1 Filed 07/02/19 Page 3 of 10




 1                                               III. FACTS

 2           3.1          On or about December 5, 2013, Tom Thompson, identifying himself as

 3   “Member” executed a Compliance Agreement on behalf of Teras Construction, LLC with

 4   the Pacific Northwest Regional Council of Carpenters (the “Union”). The Compliance

 5   Agreement incorporates by reference the terms and conditions of the 2012 – 2025

 6   Agreement between Associated General Contractors of Washington and Carpenters,

 7   Piledrivers, and Millwrights of the Pacific Northwest Regional Council of Carpenters

 8   affiliate of United Brotherhood of Carpenters and Joiners of America, effective June 1, 2012

 9   (the “Master Labor Agreement”):

10                         1. DESIGNATED LABOR AGREEMENT: The employer adopts
                          and agrees to abide by the following Labor Agreement(s): The
11                        WESTERN & CENTRAL WASHINGTON AREA MASTER
                          AGREEMENT between the Employers represented by THE AGC OF
12                        WASHINGTON and the Regional Council. Current version effective
                          June 1, 2012 through May 31, 2015.
13
             3.2          The current Master Labor Agreement in effect is the 2018 – 2021 Agreement
14
     between Associated General Contractors of Washington and Carpenters, Piledrivers, and
15
     Millwrights of the Pacific Northwest Regional Council of Carpenters United Brotherhood of
16
     Carpenters and Joiners of America, effective June 1, 2018.
17
             3.3          By signing the Compliance Agreement, Teras agreed to make fringe benefit
18
     contributions to the Carpenters Trusts and be bound by the written terms and conditions of
19
     their respective trust agreements:
20
                            3. TRUST FUND OBLIGATIONS: The undersigned Employer
21                        hereby becomes a party to the applicable Trust Agreements for the
                          trust funds or their successors identified in the designated Labor
22                        Agreement. The Employer agrees to be bound by the written
                          provisions and procedures of said Trust Agreements, and any present
23                        or future amendments, and to any successor Trust Agreements.
     COMPLAINT FOR MONETARY DAMAGES – 3                                           McKENZIE ROTHWELL
                                                                               BARLOW & COUGHRAN, P.S.
     2:19-cv-01029                                                          1325 FOURTH AVENUE, SUITE 910
                                                                                   SEATTLE, WA 98101
                                                                                     (206) 224-9900
      1700 013 ug021901
               Case 2:19-cv-01029-RAJ Document 1 Filed 07/02/19 Page 4 of 10




 1                        Employer accepts as its lawful representatives, the employer trustees
                          who are now or who may hereafter serve on the Board of Trustees of
 2                        the respective Trusts as determined by the Trust Agreements.

 3             3.4        Prompt payment of wages and fringe benefit contributions is an essential

 4   term of the Compliance Agreement.

 5             3.5        The Carpenters Trusts are beneficiaries under the terms of the Compliance

 6   Agreement and the Master Labor Agreement.

 7             3.6        By executing the Compliance Agreement, as discussed above, Teras agreed

 8   to the written terms of the (i) Carpenters Health & Security Trust of Western Washington;

 9   (ii) Carpenters Retirement Trust of Western Washington; (iii) Carpenters-Employers

10   Vacation Trust of Western Washington; and (iv) Carpenters-Employers Apprenticeship and

11   Training Trust Fund of Washington-Idaho.

12             3.7        Teras’ obligations under the Carpenters Health Trust are set forth in Article

13   II, Sections 8 – 13, and Article IV, Section 17 of the Revised Trust Agreement of the

14   Carpenters Health and Security Trust of Western Washington, dated January 1, 1998, and as

15   amended. Effective January 1, 2019, Teras’ obligations are set forth in Article IX, Sections

16   9.01 – 9.07 of the Trust Agreement Governing the Carpenters Health and Security Trust of

17   Western Washington. Under the Carpenters Health Trust, Teras agreed to, among other

18   things:

19                              Submit its reports on or before the 15th day of the calendar month
                                 following the month in which the contributions are payable, even if
20                               the company had no employees for that period of time;

21                              Comply with a request to submit any information, data, report or other
                                 documents reasonably relevant to and suitable for purposes of
22                               administration of the trust, as requested by the trust funds;

23
     COMPLAINT FOR MONETARY DAMAGES – 4                                             McKENZIE ROTHWELL
                                                                                 BARLOW & COUGHRAN, P.S.
     2:19-cv-01029                                                            1325 FOURTH AVENUE, SUITE 910
                                                                                     SEATTLE, WA 98101
                                                                                       (206) 224-9900
      1700 013 ug021901
              Case 2:19-cv-01029-RAJ Document 1 Filed 07/02/19 Page 5 of 10




 1                              Payment of liquidated damages of twelve percent (12%) on all
                                 delinquent contributions;
 2
                                Payment of interest of not less than seven percent (7%), at a rate set
 3                               by the trustees from time to time; and

 4                              Payment of the trust fund’s attorney fees, costs of collection, and
                                 auditor’s fees.
 5
             3.8          Teras’ obligations under the Carpenters Retirement Trust are set forth in
 6
     Article II, Sections 8 – 13, and Article IV, Section 17 of the Revised Trust Agreement of the
 7
     Carpenters Retirement Trust of Western Washington, dated January 1, 1998, and as
 8
     amended. Effective January 1, 2019, Teras’ obligations are set forth in Article IX, Sections
 9
     9.01 – 9.07 of the Trust Agreement Governing the Carpenters Retirement Trust of Western
10
     Washington. Under the Carpenters Retirement Trust, Teras agreed to, among other things:
11
                                Submit its reports on or before the due date specified in the trust
12                               agreement or as set by the trustees, even if the company had no
                                 employees for that period of time;
13
                                Comply with a request to submit any information, data, report or other
                                 documents reasonably relevant to and suitable for purposes of
14
                                 administration of the trust, as requested by the trust funds;
15                              Payment of liquidated damages of twelve percent (12%) on all
                                 delinquent contributions;
16
                                Payment of interest of not less than seven percent (7%), at a rate set
17                               by the trustees from time to time; and

18                              Payment of the trust fund’s attorney fees, costs of collection, and
                                 auditor’s fees.
19
             3.9          Teras’ obligations under the Carpenters Vacation Trust are set forth in Article
20
     II, Sections 8 – 13, and Article IV, Section 17 of the Revised Trust Agreement of
21
     Carpenters-Employers Vacation Trust of Western Washington, dated January 1, 1998, and
22
     as amended. Effective January 1, 2019, Teras’ obligations are set forth in Article IX,
23
     COMPLAINT FOR MONETARY DAMAGES – 5                                              McKENZIE ROTHWELL
                                                                                  BARLOW & COUGHRAN, P.S.
     2:19-cv-01029                                                             1325 FOURTH AVENUE, SUITE 910
                                                                                      SEATTLE, WA 98101
                                                                                        (206) 224-9900
      1700 013 ug021901
              Case 2:19-cv-01029-RAJ Document 1 Filed 07/02/19 Page 6 of 10




 1   Sections 9.01 – 9.06 of the Trust Agreement Governing the Carpenter-Employers Vacation

 2   Trust of Western Washington. Under the Carpenters Vacation Trust, Teras agreed to, among

 3   other things:

 4                              Submit its reports on or before the due date specified in the trust
                                 agreement or as set by the trustees, even if the company had no
 5                               employees for that period of time;

 6                              Comply with a request to submit any information, data, report or other
                                 documents reasonably relevant to and suitable for purposes of
 7                               administration of the trust, as requested by the trust funds;

 8                              Payment of liquidated damages of twelve percent (12%) on all
                                 delinquent contributions;
 9
                                Payment of interest of not less than seven percent (7%), at a rate set
10                               by the trustees from time to time; and

                                Payment of the trust fund’s attorney fees, costs of collection, and
11
                                 auditor’s fees.
12           3.10         Teras’ obligations under the Carpenters Apprenticeship Trust are set forth in
13   Article II, Sections 8 – 13, and Article IV, Section 17 of the Revised Trust Agreement of
14   Carpenters-Employers Apprenticeship and Training Trust Fund of Western Washington,
15   dated January 1, 1998, and as amended. Under the Carpenters Apprenticeship Trust, Teras
16   agreed to, among other things:
17                              Submit its reports on or before the due date specified in the trust
                                 agreement or as set by the trustees, even if the company had no
18                               employees for that period of time;
19                              Comply with a request to submit any information, data, report or other
                                 documents reasonably relevant to and suitable for purposes of
20                               administration of the trust, as requested by the trust funds;

21                              Payment of liquidated damages of twelve percent (12%) on all
                                 delinquent contributions;
22
                                Payment of interest of not less than seven percent (7%); and
23
     COMPLAINT FOR MONETARY DAMAGES – 6                                             McKENZIE ROTHWELL
                                                                                 BARLOW & COUGHRAN, P.S.
     2:19-cv-01029                                                            1325 FOURTH AVENUE, SUITE 910
                                                                                     SEATTLE, WA 98101
                                                                                       (206) 224-9900
      1700 013 ug021901
              Case 2:19-cv-01029-RAJ Document 1 Filed 07/02/19 Page 7 of 10




 1                              Payment of the trust fund’s attorney fees, costs of collection, and
                                 auditor’s fees.
 2
             3.11         Upon information and belief, following execution of the Compliance
 3
     Agreement, Teras used employees to perform work subject to the Master Labor Agreement.
 4
     Teras also began its monthly reporting and payment of fringe benefit contributions to the
 5
     Carpenters Trusts.
 6
             3.12         On March 6, 2017, Teras entered into an Installment Payment Plan with the
 7
     Carpenters Trusts to pay down the company’s $59,207.80 delinquency for the period
 8
     October 1, 2016 through January 31, 2017. The delinquency included $47,643.14 in unpaid
 9
     fringe benefit contributions.
10
             3.13         By November 2018, Teras had paid down the Installment Payment Plan
11
     leaving a balance owed of $9,156.05 in liquidated damages. Teras requested a waiver of the
12
     remaining liquidated damages owed. On November 27, 2018, the Carpenters Trusts denied
13
     the waiver request, and as a courtesy moved the next payment – which was due on
14
     December 1, 2018 – to January 2, 2019. Teras did not provide an installment payment on or
15
     before the January 2, 2019 deadline.
16
             3.14         Teras then fell behind in providing the Carpenters Trusts with the company’s
17
     monthly remittance reports beginning with its December 2018 report, which was due on or
18
     before January 15, 2019. Teras submitted unfunded remittance reports to the Carpenters
19
     Trusts for the months of January through May 2019. Teras eventually did provide payment
20
     in full of the contributions listed on its January through March 2019 remittance reports.
21
     Teras did not provide payment of the related liquidated damages and other ancillary charges
22
     arising from those untimely reports.
23
     COMPLAINT FOR MONETARY DAMAGES – 7                                            McKENZIE ROTHWELL
                                                                                BARLOW & COUGHRAN, P.S.
     2:19-cv-01029                                                           1325 FOURTH AVENUE, SUITE 910
                                                                                    SEATTLE, WA 98101
                                                                                      (206) 224-9900
      1700 013 ug021901
              Case 2:19-cv-01029-RAJ Document 1 Filed 07/02/19 Page 8 of 10




 1           3.15         Teras has failed to pay the remaining liquidated damages owed under the

 2   Installment Payment Plan. As of the date of this complaint, Teras owes $9,156.05 in

 3   liquidated damages for the period covered by the breached Installment Payment Plan.

 4           3.16         Teras also owes the Carpenters Trusts $5,638.62 in delinquent and unpaid

 5   fringe benefit contributions for the months of April and May 2019.                 Teras owes the

 6   Carpenters Trusts an additional $4,980.38 in liquidated damages and $2,507.26 in accrued

 7   prejudgment interest due to its routine untimely reports and payments for the period

 8   February 2017 through May 2019, plus additional amounts for attorney fees and costs.

 9                                        IV. CAUSES OF ACTION

10                                          First Cause of Action
                                (Breach of Labor Agreement/Trust Agreement)
11
             4.1          The Carpenters Trusts reallege each and every allegation contained in ¶¶3.1 –
12
     3.16 above.
13
             4.2          Teras’ failure to properly report and pay fringe benefit contributions
14
     constitutes breaches of the terms of the Compliance Agreement and the Master Labor
15
     Agreement between the Union and Teras, to which the Carpenters Trusts are beneficiaries.
16
     Teras’ failure to fully pay fringe benefit contributions it reported also constitutes breaches of
17
     the Trust Agreements, the terms of which Teras agreed to when it signed the Compliance
18
     Agreement.
19
             4.3          As a result of Teras’ breach, the Carpenters Trusts have been damaged in an
20
     amount to be proven at trial, but not less than $5,638.62 in delinquent fringe benefit
21
     contributions, plus other ancillary charges including liquidated damages, prejudgment
22
     interest, attorney fees, and costs of collection.
23
     COMPLAINT FOR MONETARY DAMAGES – 8                                             McKENZIE ROTHWELL
                                                                                 BARLOW & COUGHRAN, P.S.
     2:19-cv-01029                                                            1325 FOURTH AVENUE, SUITE 910
                                                                                     SEATTLE, WA 98101
                                                                                       (206) 224-9900
      1700 013 ug021901
               Case 2:19-cv-01029-RAJ Document 1 Filed 07/02/19 Page 9 of 10




 1                                           Second Cause of Action
                                              (Violation of ERISA)
 2
               4.4        The Carpenters Trusts reallege each and every allegation contained in ¶¶3.1 –
 3
     3.16 above.
 4
               4.5        Teras’ failure to report and pay fringe benefit contributions constitutes a
 5
     violation of §503(a)(3), §515 ERISA, codified at 29 U.S.C. §1132(a)(3), §1145.
 6
               4.6        As a result of Teras’ violation, the Carpenters Trusts have been damaged in
 7
     an amount to be proven at trial, but not less than $5,638.62 in delinquent fringe benefit
 8
     contributions, plus other ancillary charges including liquidated damages, prejudgment
 9
     interest, attorney fees, and costs of collection.
10
                                           V. REQUESTED RELIEF
11
               The Plaintiff Carpenters Trusts respectfully request the Court grant the following
12
     relief:
13
               A.         Judgment in favor of the Carpenters Trusts against Teras, in an amount to be
14                        determined at trial, but not less than $5,638.62, representing past-due and
                          delinquent fringe benefit contributions owed by defendant pursuant to the
15                        terms of the labor and trust agreements to which Teras is a party;

16             B.         Judgment in favor of the Carpenters Trusts against Teras, in an amount to be
                          determined at trial, but not less than $10,659.40, representing liquidated
17                        damages owed by defendant pursuant to the terms of the labor and trust
                          agreements to which Teras is a party;
18
               C.         Judgment in favor of the Carpenters Trusts against Teras, in an amount to be
19                        determined at trial, but not less than $2,507.26, representing accrued
                          prejudgment interest owed by defendant pursuant to the terms of the labor
20                        and trust agreements to which Teras is a party;

21             D.         An award of attorney fees of not less than $5,000.00, plus costs of collection,
                          as authorized by the labor and trust agreements to which Teras is a party, and
22                        as authorized under ERISA;

23
     COMPLAINT FOR MONETARY DAMAGES – 9                                              McKENZIE ROTHWELL
                                                                                  BARLOW & COUGHRAN, P.S.
     2:19-cv-01029                                                             1325 FOURTH AVENUE, SUITE 910
                                                                                      SEATTLE, WA 98101
                                                                                        (206) 224-9900
      1700 013 ug021901
             Case 2:19-cv-01029-RAJ Document 1 Filed 07/02/19 Page 10 of 10




 1           E.           An award of post-judgment interest at the 12% rate specified by the
                          applicable trust agreement, and as authorized under ERISA; and
 2
             F.           Any other such relief under federal law or as is just and equitable.
 3
             Dated: July 2, 2019.
 4
                                                        s/ Jeffrey G. Maxwell
 5                                                      Jeffrey G. Maxwell, WSBA #33503
                                                        McKENZIE ROTHWELL BARLOW
 6                                                        & COUGHRAN, P.S.
                                                        1325 Fourth Avenue, Suite 910
 7                                                      Seattle, Washington 98101
                                                        (206) 224-9900
 8                                                      jeffreym@mrbclaw.com

 9                                                      Counsel for the Carpenters Trusts of Western
                                                        Washington
10

11

12

13

14

15

16

17

18

19

20

21

22

23
     COMPLAINT FOR MONETARY DAMAGES – 10                                              McKENZIE ROTHWELL
                                                                                   BARLOW & COUGHRAN, P.S.
     2:19-cv-01029                                                              1325 FOURTH AVENUE, SUITE 910
                                                                                       SEATTLE, WA 98101
                                                                                         (206) 224-9900
      1700 013 ug021901
